DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims 1-14 are pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,336,636 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 11,336,636 B2 contain(s) every element of claims 1-14 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). “Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alrawais et al (US Publication No. 2017/0317837 A1).
With respect to claim 1, Alrawais teaches a method to facilitate server authentication (Abstract), the method comprising:  receiving a request from a client application to establish a secure session (paragraph 0051-0053 disclose client launching an HTTPS secure connection); sending a digital certificate to the client application, wherein the digital certificate is associated with a certificate authority (paragraph 0051-0053; 0069-0071 disclose sending digital certificate to client from one of a plurality of certificate authorities); determining that a state of the secure session is anomalous (paragraph 0051-0053 disclose polling each certificate authority to check status of the certificate authority to determine an error); in response to determining that the state of the secure session is anomalous, sending a different digital certificate associated with a different certificate authority to the client application (paragraph 0051-0054; 0084 disclose establishing secure session by sending message indicating valid digital certificate to the client).

With respect to claim 2, Alrawais teaches determining the state of the secure session is normal when the client application validates the digital certificate, and upon determining the state of the secure session is normal, establishing a secure session (paragraph 0051-0053; 0069-0071 disclose upon validating the certificate, establishing secure connection).

With respect to claim 3, Alrawais teaches wherein determining the state of the secure session further comprises setting a timer or a counter (paragraph 0026-0030; 0051-0053 d.

With respect to claim 4, Alrawais teaches wherein the timer or counter, upon time-out, indicates that the state of the secure session is anomalous (paragraph 0026-0030; 0051-0053).

With respect to claim 5, Alrawais teaches pinging one or more certificate authorities wherein the pinging includes sending one or more of an internet control message protocol (ICMP) echo request, an online certificate status protocol (OCSP) health check, a hypertext transfer protocol (HTTP) health check, or an OCSP request to the one or more certificate authorities (paragraph 0026-0030; 0051-0053 disclose polling each certificate authority to request revocation status from the certificate authority using OCSP).

With respect to claim 6, Alrawais teaches wherein pinging the one or more certificate authorities further comprises ceasing use of digital certificates associated with one or more certificate authorities that do not respond the pinging (paragraph 0026-0030; 0051-0053 disclose polling each certificate authority to request revocation status from the certificate authority using OCSP).

The limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 8 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 9 are rejected in the analysis of claims 3 and 4 above, and the claim is rejected on that basis.

With respect to claim 10, Alrawais teaches a method to facilitate server authentication, the method comprising: receiving a request from a client application to establish a secure session (paragraph 0051-0053 disclose client launching an HTTPS secure connection); 
attempting to establish the secure session, comprising sending a digital certificate to the client application, wherein the digital certificate is associated with a certificate authority (paragraph 0051-0053; 0069-0071 disclose sending digital certificate to client from one of a plurality of certificate authorities); determining that the server and the client application have failed to establish the secure session within a time period (paragraph 0051-0053 disclose polling each certificate authority to check status of the certificate authority to determine an error); 
in response to determining that the server and the client application have failed to establish the secure session within the time period, attempting again to establish the secure session, comprising sending a different digital certificate associated with a different certificate authority to the client application (paragraph 0051-0054; 0084 disclose establishing secure session by sending message indicating valid digital certificate to the client).

	With respect to claim 11, Alrawais teaches wherein the secure session is a secure session between the server and the client application (paragraph 0070).

With respect to claim 12, Alrawais teaches wherein the time period is set by the server (paragraph 0082).

With respect to claim 13, Alrawais teaches determining that the client application did not successfully validate the digital certificate (paragraph 0041).

With respect to claim 14, Alrawais teaches determining that the certificate authority is not responding to queries (paragraph 0041).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

12/5/2022